—Order, Supreme Court, Bronx County (Stanley Green, J.), entered July 9, 1998, which denied plaintiffs motion for summary judgment as to liability on his Labor Law § 240 (1) cause of action against defendant Center Associates, a New York partnership, unanimously affirmed, without costs.
There are issues of fact as to whether plaintiffs fall was the result of an extraordinary gravity-related risk within the protective ambit of Labor Law § 240 (1) (see, Gettys v Port Auth., 248 AD2d 226), or was the result of some other peril arising as an ordinary and usual incident of construction (see, Nieves v Five Boro Air Conditioning & Refrig. Corp., 93 NY2d 914; Papapietro v Rock-Time, Inc., 265 AD2d 174). Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.